EXHIBIT 10.2

CONFIDENTIAL SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

THIS CONFIDENTIAL SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT (“AGREEMENT”),
effective on the last date executed below, is entered into between
CANNAPHARMARX, INC., a Delaware corporation (“CPRx”), on behalf of itself, its
officers, directors, owners, shareholders, employees, attorneys, representatives
and agents (in their individual and representative corporate capacities), and
CPRx’s parent, affiliated, predecessor, successor, subsidiary, and other related
companies, including Golden Dragon Holding Co., CannaPharmaRX, Inc. (the
privately-held Colorado corporation), and CPHR Acquisition Corp., a Delaware
corporation (including their officers, directors, owners, shareholders,
employees, attorneys, representatives and agents in their individual and
representative corporate capacities), and each of them, jointly and severally
(herein singularly and collectively called “the Company”), and KATHLEEN WOLFF,
on behalf of herself and EveryStep Productions, LLC, as well as her heirs,
executors, guardians, administrators, successors, and assigns, including Gary S.
Scurka, her former spouse and business partner, and each of them, jointly and
severally (herein singularly and collectively called “WOLFF”), who agree to be
bound by all of the terms and conditions hereof.

WHEREAS, between approximately May 2014 through December 31, 2014, WOLFF
provided consulting services to the Company through a company named EveryStep
Productions, LLC, of which she is the sole member.

WHEREAS, while providing her services to the Company, WOLFF reported to Company
officers, undertook such tasks as specifically requested by such officers, did
not set policy, was not present for investment solicitations and, to the
Company’s knowledge, did not make any material business decisions that were not
specifically approved by an officer, director, or legal counsel of the Company.

WHEREAS, on or about April 28, 2015, CannaPharmaRx, Inc., a privately-held
Colorado company (“CPRx-Colorado”), issued 350,000 Founders Shares of common
stock to WOLFF, which were not certificated until on or about June 15, 2014.

WHEREAS, WOLFF claims to have entered into an Employment Agreement with the
Company, which claim the Company denies.

WHEREAS, WOLFF has alleged various breach of contract, retaliation and
constructive termination claims against the Company, which claims the Company
denies.

WHEREAS, to avoid any further time commitment or legal expense, the Company and
WOLFF (hereinafter collectively referred to herein as “the Parties”) now wish to
resolve and settle amicably any and all of their differences of whatever kind or
nature related to WOLFF’s consulting services to and separation from the Company
as well as any other claim or matter through the Effective Date of this
Agreement.

 

Page 1



--------------------------------------------------------------------------------

THEREFORE, in consideration of the mutual covenants and promises set forth in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed by and between
the Parties as follows:

1. Settlement Payment. CPRx agrees to pay WOLFF Fifty Thousand Dollars
($50,000.00) in cash, subject to Form 1099 reporting (the “Settlement Payment”).
The Settlement Payment will be paid subject to the following terms and
conditions and payment schedule:

 

  (a) Within three (3) business days of the Effective Date of this Agreement,
CPRx will make an initial payment of $30,000.00 as follows—CPRx will pay WOLFF’s
company, EveryStep Production, LLC, $18,000.00 by wire transfer via wire
transfer instructions provided by WOLFF, and CPRx will pay $12,000.00 to
Morgado, P.A., WOLFF’s legal counsel, to Morgado, P.A.’s operating account and
by wire transfer via wire transfer instructions provided by Morgado, P.A. These
payments, along with any payments made under this Agreement, will be subject to
Form 1099 reporting to the entities that receive the funds. Therefore, those
funds that WOLFF’s legal counsel receives by year end will be reported via Form
1099 to Morgado, P. A., and those funds that EveryStep Production, LLC receives
by year end will be reported via Form 1099 to EveryStep Production, LLC. CPRx
will not be reporting funds received by Morgado, P. A. as funds received by
WOLFF or EveryStep Productions, LLC. Morgado P.A. and EveryStep Productions, LLC
agree to provide their respective tax ID number, via a signed W-9, and the
mailing address along with wire transfer instructions the Settlement Payments
and reporting may be made accurately and timely.

 

  (b) CPRx will pay the remaining $20,000.00 of the Settlement Payment in five
equal monthly installments of $4,000.00—by or on the first business day of each
month beginning August 1, 2015, and as follows: CPRx will pay WOLFF’s company
EveryStep Production, LLC $2,400.00 by wire transfer via wire transfer
instructions provided by WOLFF, and CPRx will pay $1,600.00 to Morgado, P.A.,
WOLFF’s legal counsel, to Morgado, P.A.’s operating account and by wire transfer
via wire transfer instructions provided by Morgado, P.A. All such payments will
be subject to Form 1099 reporting.

 

  (c) CPRx agrees to pay WOLFF all remaining unpaid monthly payments in two
separate lump-sum payments, broken out in the same percentage amounts set forth
above and via wire transfer to WOLFF’s company EveryStep Production, LLC and
Morgado, P.A., via their wire transfer instructions, within ten business days
upon CPRx raising an aggregate of Seven Million Dollars and Zero Cents
($7,000,000.00) or more in permanent capital (for the sake of clarity, this
would not include any capital raised via a debt instrument) after the Effective
Date of this Agreement. Such payments will be subject to Form 1099 reporting.

 

  (d) WOLFF and EveryStep Production, LLC acknowledge and agree that they will
be responsible for all federal, state, and local tax consequences and
obligations related to the foregoing Settlement Payments made to them and they
agree to indemnify, defend and hold harmless the Company from all such tax
consequences and obligations for those Settlement Payments they receive.

2. Forfeiture. If WOLFF breaches any of her obligations under this Agreement,
and fails to cure such breach to CPRx’s reasonable satisfaction within five
(5) business days of her receipt of CPRx’s written notice of the breach, CPRx
may immediately cease any payments still owed to WOLFF under Paragraph 1 of this
Agreement and will be entitled to seek forfeiture and return by WOLFF, within
fourteen (14) business days, of any portions of the Settlement Payment made to
WOLFF previously under this Agreement, in addition to any other legal or
equitable remedies available to CPRx under this Agreement or law. Likewise, if
the Company breaches any of its obligations under this Agreement, or is late
with any payment, and if the Company fails to cure such breach to WOLFF’s
reasonable satisfaction within five (5) business days of receipt of WOLFF’s
written notice of the breach, WOLFF may immediately take action against the
Company for breach of the Agreement and WOLFF shall be entitled to keep in full
any portions of the Settlement Payment WOLFF has received already under this
Agreement.

 

Page 2



--------------------------------------------------------------------------------

3. Entire Amount of Monetary Consideration. The Parties agree that this
Agreement sets forth the entire amount of monetary and other consideration to
which WOLFF is entitled from the Company and that she will not seek any further
compensation or monies of any kind or nature from the Company, including but not
limited to back pay, severance pay, front pay, wages, overtime, vacation pay,
bonuses, benefits, attorneys’ fees, costs, interest, damages (whether
compensatory, punitive or otherwise), business expenses, or other monies.

4. Termination of Relationship. WOLFF acknowledges that any business,
consultancy, or employment affiliation she may have had with the Company ended
as of December 31, 2014. Unless the Company agrees in advance and in writing
that WOLFF may submit an application for any consultancy or employment
relationship with the Company, WOLFF agrees that she will not apply for, seek or
accept any consultancy or employment relationship with the Company at any time,
that the Company shall have no obligation to contract with, employ, or otherwise
associate with her in the future, and that this Paragraph represents a valid,
non-discriminatory, non-retaliatory reason to decline to consider her
application and to refuse to contract with her, employ, or otherwise associate
with her if she acts contrary to this Agreement.

5. No Use of Wolff Name or Likeness. The Company agrees that it will not
intentionally or purposely use or mention Wolff’s name, image or likeness in any
public context in relationship with the Company. This applies to documents,
videos, public relations materials, press releases, website materials,
investment solicitations, business pitches to investors, conversations with the
media or in any other similar context other than communication regarding this
settlement for purposes of accounting.

6. Representations and Warranties. WOLFF represents and warrants that she has
not filed and there are not pending any charges, claims, suits, complaints or
grievances against the Company with any federal, state, local or other
governmental agency, or in any court of law, and has not suffered any
work-related injury or illness within two years prior to the effective date of
this Agreement. WOLFF acknowledges and agrees that she has been fully and
properly paid for all hours in which she provided services to the Company. WOLFF
has requested and received such information in connection with the execution of
this Agreement as she believes to be necessary in order to make an informed
decision to enter into this Agreement and to bind herself as set forth herein,
and she has had an opportunity to discuss this information with her own advisors
and consultants and obtain answers to any questions that she may have had. WOLFF
further waives any claims for fraudulent inducement based on any
misrepresentations or omissions by the Company in connection with this
Agreement. In addition, the Company represents and warrants that its contract
with EveryStep Productions LLC for the documentary film originally commissioned
by Gary Herick and Malcom Gray, whose obligations and rights were later
transferred to CannaPharmaRx but which was never signed by Mr. Gray, is void. as
between the Company and EveryStep Productions (contract is attached to this
Agreement as Exhibit A). WOLFF and/or EveryStep Productions and its current
and/or affiliates or future partners and affiliates have no obligations to the
Company regarding the contract.

7. Covenant Not to Sue. WOLFF agrees not to file any charges, claims, suits,
complaints, or grievances against the Company with respect to any aspect of her
affiliation with, or separation from, the Company, or with respect to any other
matter whatsoever, whether known or unknown to her at the time of execution of
this Agreement, with the exceptions of: (a) any claim that the Company breached
its commitments or any representations under this Agreement; and (b) any claims
that the law precludes her from waiving by agreement.

8. Covenant Not to Sue. The Company agrees not to file any charges, claims,
suits, complaints, or grievances against the WOLFF or EveryStep Productions LLC
with respect to any aspect of its affiliation with, or separation from, WOLFF,
or with respect to any other matter whatsoever, whether known or unknown to her
at the time of execution of this Agreement, with the

 

Page 3



--------------------------------------------------------------------------------

exceptions of: (a) any claim that WOLFF breached her commitments under this
Agreement; and (b) any claims that the law precludes it from waiving by
agreement. SINCE THE COMPANY IS GIVING HER A RELASE OF CLAIMS IN PARAGRAPH 8.(b)
BELOW, I AM OKAY WITH MAKING THIS COVENANT MUTUAL.

9. Release of Claims.

(a) Release by WOLFF. WOLFF acquits, releases, and forever discharges the
Company of and from all, and in all manner of, actions and causes of action,
suits, debts, claims, and demands whatsoever, in law or in equity, which she
ever had, or may now have, with respect to any aspect of her affiliation with
the Company, or with respect to any other matter whatsoever, whether known or
unknown to her at the time of execution of this Agreement, including, but not
limited to, claims for compensatory, actual, special, consequential, reliance,
punitive, exemplary and/or other damages, including but not limited to claims
for personal injuries, pain and suffering, emotional distress, health care
expenses, back pay, front pay, separation pay, wages, benefits, attorney’s fees,
costs, interest, other monies, but excluding: (i) any claim for breach of this
Agreement; and (ii) any claims the law precludes her from waiving by agreement.

(b) Release by the Company. The Company acquits, releases, and forever
discharges WOLFF, including EveryStep Productions, of and from all, and in all
manner of, actions and causes of action, suits, debts, claims, and demands
whatsoever, in law or in equity, which the Company ever had, or may now have,
with respect to any aspect of its affiliation with WOLFF and/or EveryStep
Productions, or with respect to any other matter whatsoever, whether known or
unknown to the Company at the time of execution of this Agreement, including,
but not limited to, claims for compensatory, actual, special, consequential,
reliance, punitive, exemplary and/or other damages, including but not limited to
claims for attorney’s fees, costs, or interest, but excluding: (a) any claim for
breach of this Agreement; and (b) any claims the law precludes from waiving by
agreement.

10. Laws Included in Release. WOLFF agrees that with the exception of any action
for breach of this Agreement or that the law precludes her from waiving by
agreement, her covenants and releases, as set forth in this Agreement, include a
waiver of any and all rights or remedies which she ever had or may now have
against the Company under any present or future federal, state, or local statute
or law, including, but not limited to the Constitutions of the United States and
the State of New Jersey, including its civil rights laws, its wage and equal pay
laws, its whistleblower laws, its workers’ compensation laws, and any other
claims for unpaid or delayed payment of any monies allegedly owed to WOLFF, as
well as under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et
seq.; the Civil Rights Act of 1866, 42 U.S.C. §1981; the Civil Rights Act of
1991, PL. 102-166; the ADEA and the Older Workers Benefit Protection Act, 29
U.S.C. §621, et seq.; the Americans with Disabilities Act, 42 U.S.C. §12101, et
seq.; the FLSA and the Equal Pay Act of 1963, 29 U.S.C. §201, et seq.; the FMLA;
the Employee Retirement Income Security Act, 29 U.S.C. §1001, et seq.; the
Occupational Safety and Health Act of 1970, 29 U.S.C. §553, et seq.; the
National Labor Relations Act, 29 U.S.C. §141, et seq.; COBRA; and any statutory
amendments.

11. Waiver of Unknown Claims. The Parties intend that this Agreement shall bar
each and every claim, demand, and cause of action hereinabove specified, whether
known or unknown to them at the time of execution of this Agreement. As a
result, they acknowledge that they might, in the future, discover claims or
facts in addition to or different from those which they now know or believe to
exist with respect to the subject matter of this Agreement and which, if known
or suspected at the time of executing this Agreement, may have materially
affected this settlement. Nevertheless, the Parties waive any right, claim, or
cause of action that might arise as a result of such different or additional
claims or facts.

 

Page 4



--------------------------------------------------------------------------------

12. Mutual Non-Disparagement and Non Admission. The Company and WOLFF agree not
to make, publish or communicate publicly any false or intentionally disparaging
remarks or statements about the other. For the Company and its related entities,
such obligation will only apply to their then directors and officers while they
are holding such positions with the Company. and that only the corporate entity,
and not any individual officer or director, will be subject to breach of
contract liability for a violation of this obligation under this Agreement. The
Parties also agree that neither is admitting to any liability owed to the other.

13. Confidential Information and Trade Secrets. WOLFF acknowledges that the
confidential information and trade secrets of the Company, including business
and financial information, plans, ideas, programs, designs, drawings, methods,
materials, equipment, customer lists, inventions, processes, files, materials,
and the like, are valuable assets of the Company, the disclosure of which to
those outside the Company could cause immediate and irreparable harm to the
Company. WOLFF therefore agrees that except upon the prior written consent from
the Company, she will not use, convey, or disclose to any person, corporation or
entity any such confidential information or trade secrets that she may have
acquired or gained access to while she was associated with the Company.

14. Non-Interference with WOLFF’s Legally Protected Rights. The Company and
WOLFF understand and agree that nothing in this Agreement interferes with or in
any way restricts the Parties’ legal rights to participate or cooperate
truthfully in any inquiry, investigation or proceeding by any federal, state or
local government agency charged with the enforcement of any laws. The Company
and WOLFF agree that nothing in any provisions of this Agreement prohibit or
restrict WOLFF from communicating with the SEC, the DOL, or any other
governmental authority, making a report in good faith and with a reasonable
belief of any violations of law or regulation to a governmental authority, or
cooperating with or participating in a legal proceeding relating to any such
violation. The Company and WOLFF agree, however, that WOLFF is releasing and
waiving any right or demand to recover for herself (as WOLFF is defined in this
Agreement) and from the Company any monetary damages, award, or other legal or
equitable relief in connection with any such inquiry, investigation, or
proceeding.

15. Return of Company Property. By or before the Effective Date of the
Agreement, WOLFF shall return to the Company, in a manner and at a location as
the Company directs, all property of the Company of any kind in her possession
or under her control, including but not limited to all computers, laptops,
computer passwords, phones, keys, credit cards, book displays, marketing
materials), and any hard copies and electronic business records. By signing this
Agreement, WOLFF acknowledges that she has not kept possession of, or deleted,
destroyed, encrypted, downloaded, emailed, or copied, any of the Company’s
electronic business information for any other purpose than to protect herself
from any possible false claims in the future and has not and will not provide
any such materials to any other person or persons other than 1.) her attorneys
and 2.) those involved in an inquiry, investigation or proceeding by any
federal, state or local government agency charged with the enforcement of any
laws. Except as permitted in this paragraph, WOLFF agrees to be bound to the
Confidential Information and Returning Company Documents obligations set forth
in Sections 7.A and 7. B. of Exhibit B attached hereto and which are
incorporated “as is” into this Agreement.

16. Cooperation in Legal Matters. WOLFF agrees that upon reasonable notice from
government authorities, she will make herself available and cooperate with and
assist, in connection with any proceeding before a federal, state, or local
governmental agency, or in any arbitration or court of law, pertaining to any
matter for which she has knowledge or information as a result of her affiliation
with the Company. In the event that a subpoena or other lawful process is
properly served on WOLFF

 

Page 5



--------------------------------------------------------------------------------

requiring production or disclosure of information or documents concerning her or
EveryStep Productions’ knowledge of or services to the Company, WOLFF or her
legal counsel shall promptly notify the Company’s President in writing and will
provide the President with copies of any subpoena or other process served on
WOLFF or EveryStep Productions. WOLFF and/or EveryStep Productions shall
thereafter make such documents available, at the Company’s expense and prior to
their production, for inspection and copying by the Company at a reasonable time
and place designated by the Company.

17. Adequate Consideration. WOLFF agrees that the covenants and promises made by
her in this Agreement are in consideration of the payment and other promises
made hereunder by the Company, which she acknowledges to be sufficient, just and
adequate consideration for her covenants and promises. WOLFF further
acknowledges that, but for her execution of this Agreement, she would not be
entitled to the Settlement Payment being provided to her under this Agreement.

18. Non-Disclosure. The Parties agree not to disclose the terms of this
Agreement publicly except as may be required by law, in any SEC filing or other
similarly required public disclosure or release, or as the Company may
reasonably need to do so for business purposes (such as in a discussion with a
future investor or shareholder, etc.). WOLFF agrees not to disclose the terms of
the Agreement to anyone other than her counsel, tax or financial advisors,
immediate family members (spouse, children and parents), subject to each of
their respective agreements to keep the terms strictly confidential and to not
disclose the terms to any other person or entity.

19. Relief for Breach. The Parties agree that if either Party at any time
asserts that any of the terms of this Agreement have been violated, that Party
shall have the right to seek specific performance of such term or terms,
appropriate injunctive relief to prevent a breach of the term or terms, and any
other necessary and proper relief, including monetary damages, from any court of
competent jurisdiction, and that the Prevailing Party (by court judgment, order,
verdict or a private settlement) shall be entitled to recover their reasonable
costs (including expert witness fees and discovery costs), expenses and
attorney’s fees incurred in connection with any such legal and/or equitable
action.

20. Governing Law and Interpretation. The Parties agree that this Agreement
shall be construed in accordance with New Jersey law, that any action brought by
any Party hereunder shall be instituted and maintained only in the appropriate
federal or state court located in New Jersey where the Company maintains its
headquarters, and that the Parties consent and agree to the personal
jurisdiction and subject matter jurisdiction of either such court, and that this
Agreement shall be interpreted in accordance with the plain meaning of its terms
and not strictly for or against any Party.

21. Modification, Waiver and Assignment. This Agreement shall not be changed,
modified, terminated, canceled or amended except by a written instrument signed
by both the Company and WOLFF. The failure to exercise or a delay in exercising,
any right, remedy or power under this Agreement shall not operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy or power
under this Agreement preclude any other or further exercise thereof. The Parties
agree that the Company, but not WOLFF, may assign its rights and obligations
under this Agreement without notice to or consent from WOLFF.

 

Page 6



--------------------------------------------------------------------------------

22. Notices. Any notices required or permitted to be given under this Agreement
shall be in writing, sent by certified or registered mail, as follows:

 

To WOLFF:

   To the Company:

Kathleen Wolff

3900 Fairfax Drive – Apt 1001

Arlington, VA 22203

  

CannaPharmaRx, Inc.

Attn: President

1 Collins Drive Suite 100

Carney’s Point, NJ 08069-3640

23. Headings and Electronic Signature. The headings used in this Agreement are
descriptive only, are for the convenience of identifying provisions, and are not
determinative of the meaning or effect of any provision. The parties agree that
hard copy and electronic copies of their signatures to this Agreement shall be
deemed original signatures.

24. Entire Agreement. The Parties agree that this Agreement, together with its
Exhibits, constitute the entire agreement between them and that except to the
extent referred to herein or incorporated herein by reference, there exist no
other agreements, oral or written, express or implied, relating to any matters
covered by this Agreement, or relating to any other matter whatsoever, whether
or not within the knowledge or contemplation of any of the Parties at the time
of execution of this Agreement. For avoidance of doubt, any transactions
involving the Company which relates to or affects WOLFF’s Founder Shares of
common stock in CannaPharmaRx, Inc., a Colorado corporation, or its parent or
any affiliate, are outside the scope of this Agreement.

25. Acknowledgement. WOLFF acknowledges and agrees:

 

  (a) She has had more than ample time within which to review and consider
signing this Agreement;

 

  (b) She was advised and hereby is advised in writing to consult with an
attorney of her choice (namely Dale James Morgado, Esq.), at her expense, prior
to signing this Agreement;

 

  (c) She has read the terms of this Agreement, she agrees that this Agreement
is written clearly and with language she understands, and she has knowingly,
voluntarily and of her own free will agreed to the terms of this Agreement for
the purpose of fully and finally compromising and settling any and all claims,
disputed or otherwise, of any kind or nature that she ever had or may now have
against the Company arising out of her association with and/or separation from
the Company, and arising out of any other matter, whether known or unknown to
her at the time of execution of this Agreement;

 

  (d) She is not waiving any claims or rights that may arise after the execution
of this Agreement under the ADEA, or otherwise;

26. Effective Date. The Parties agree that the Effective Date of this Agreement
shall be the last date that a Party to this Agreement enters its/her signature
to this Agreement.

 

Page 7



--------------------------------------------------------------------------------

WHEREFORE, the Parties have read all of the foregoing, understand the same, and
agree to all of the provisions contained herein.

 

CANNAPHARMARX, INC. (“CPRx”)     KATHLEEN WOLFF By:  

/s/ Gerry Crocker

    By:  

/s/ Kathleen Wolff

        Kathleen Wolff, including for and on behalf of EveryStep Productions,
LLC Its:   CEO       Dated:   7/10/15     Dated:   7/9/15

THE COMPANY AS DEFINED IN THIS AGREEMENT, INCLUDING GOLDEN DRAGON HOLDING CO.,
CANNAPHARMARX, INC. (THE PRIVATELY HELD COLORADO CORPORATION), AND CPHR
ACQUISITION CORP.

 

By:  

/s/ Gerry Crocker

Its:  

 

  Authorized Representative Dated:   7/10/15

 

Page 8



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g52792g80n29.jpg]

CONTRACTUAL AGREEMENT

Between EveryStep Productions LLC and Producers Gary Herick and J. Malcom Gray

This agreement relates to a documentary film of approximately 60-90 minutes in
length whose focus is to record the formation of the company CannaPharmaRx Inc.
The film is commissioned by Gary Herick, PO Box 5035, Edwards, Colorado, 81632
and J. Malcom Gray, 5100 Westheimer, Ste 540, Houston TX 77056 (Producers).

The film company is EveryStep Productions LLC, co-owned by Gary S. Scurka and
Kathleen P. Wolff, 1400 Key Boulevard, Suite 100, Rosslyn, Virginia 22209
(Filmmakers).

Filmmakers and Producers agree that the following provisions incorporated into
the contract to make the film, said contract being signed and dated May 13,
2014. Filmmakers and Producers agree that the terms of this agreement prevail
over the terms of any other document relating to the referenced Work.

SCOPE OF WORK

Producers desire to have certain services and tasks performed as set forth below
requiring the specialized skills, talents and other expertise of the Filmmakers.
The completed results and product of the Filmmakers’ services shall be deemed
the “Work.” The Work is specially ordered and commissioned by Producers for use
in connection with the “Film” tentatively titled: “CannaPharmaRx”

The work to be performed by Filmmakers includes following and recording the
activities of the founders of CannaPharmaRx as they build a pharmaceutical
company which will manufacture and distribute pharmaceutical-grade medical
marijuana products. The 60+ minute documentary will follow traditional
documentary practices of recording events in real time, i.e., as they happen
while simultaneously filming complementary images and interviews for context.

PURPOSE OF THE FILM

The film is being created for commercial purposes which may include any or all
of the following: distribution for theatrical release, television broadcast,
film festivals, online viewing and distribution via DVDs. Producers and
Filmmakers agree they will promote the film through their own best efforts. Some
expenses for the film will be paid by CannaPharmaRx in exchange for limited use
of the raw footage for the creation of short films targeted toward investors of
approximately 3-7 minutes in length. Some expenses may also be paid by the
non-profit industry association, National Association of Cannabis Pharmacy
(NACP) in exchange for brief videos to be used on its website for educational
purposes. No other use of the film’s raw footage is permitted without the
express written consent of Producers.



--------------------------------------------------------------------------------

COMPLETION DATE

Producers must complete their contributions by December 1, 2014. Filmmakers
agree to provide Producers with rough cut edit by December 31, 2014. Following
Producers’ comments and any suggested changes; post production be completed by
March 1, 2015. In the event Producers wish to include CannaPharmaRX developments
that may arise past the December 1 deadline, Filmmakers and Producers will
mutually agree on how to fund the project and extend deadlines accordingly.

If either of the parties fails to make a deadline for any reason, the Filmmakers
and Producers will mutually agree, in writing, to extend the time for
completion. Filmmakers will not be held responsible if, for reasons out of the
Filmmakers’ control, including death, injury, acts of God or nature, the film is
not completed time.

CREDIT

The Work shall contain the following credits: “Produced by Gary Herick and J.
Malcom Gray,” “a Film by EveryStep Productions LLC,” “Directed by Gary Scurka,”
“Director of Photography, Gary Scurka,” “Written by Kathleen Wolff and Gary
Scurka,” “Narrated by Kathleen Wolff” and credits to other contributors pending.

DECISION MAKING

Business and other decisions affecting the Work shall be made jointly by
Producers and Filmmakers. No sale, disposition, licensing or other agreement
with a third party shall be valid without the written consent of the Producers
and Filmmakers.

PAYMENTS

Producers agree to provide $80,000 in funding for the film, of which $30,000
will be paid to the Filmmakers in sums of $5,000 per month for 6 months on the
following schedule:

June 1, 2014 (rescheduled to due June 15, 2014)

July 1, 2014

August 1, 2014

September 1, 2014

October 1, 2014

December 1 2014

Of the remaining $50,000, approximately $30,000 will be allocated for
post-production, music and insurance. The remaining approximately $20,000 will
be allocated for travel. A detailed budget is attached to this agreement.

In lieu of the funding provided, the Producers are entitled to 80% of all
receipts generated by the film, including ticket sales, domestic and overseas
distribution, DVD and merchandising. Ownership is detailed in the chart below.



--------------------------------------------------------------------------------

Name of Member

   Approximate % Ownership  

GARY HERICK

     40 % 

J. MALCOLM GRAY

     40 % 

EVERYSTEP PRODUCTIONS, LLC

     20 % 

Any subsequent movie rights will be split between the Producers and Filmmakers,
50/50.

Any tax information or other documents related to this agreement be exchanged
directly between Producers and Filmmakers. Filmmakers agree to submit expense
records for reimbursement within 30 days of the incurred expenses and Producers
agree to reimburse those expenses within 30 days of filing official paperwork,
Payments to Filmmakers should be made payable to EveryStep Productions LLC,
E.J.N. 46-3387164, and mailed to 1400 Key Blvd Suite 100, Rosslyn Virginia,
22209.

NO PARTNERSHIP

Filmmakers and Producers are collaborating on this single Work. This agreement
does not create a legal partnership relationship.

WARRANTIES AND INDEMNITIES

Producers and Filmmakers represent and warrant to each other that each is free
to enter into this agreement, all contributions to the Work are original or all
necessary permissions and releases will be obtained and paid for, and no
intellectual property rights will be infringed upon or other laws violated.
Errors and omissions insurance will be purchased with the funds provided for the
film. However, Producers accept full responsibility for any legal fees required
in connection with the production or showing of the film, including response to
any legal inquiry or action that may arise related to the Work.

ASSIGNMENT, ENTIRETY OF AGREEMENT, GOVERNING, JURISDICTION AND MEDIATION

This agreement cannot be assigned or transferred without the written consent of
the Filmmakers and Producers. This agreement constitutes the entire agreement
between the Filmmakers and Producers. No modification shall be enforceable
except in writing and signed by the Filmmakers and Producers hereto. This
agreement shall be governed by the laws of the state of Virginia. In the event
any dispute arising under this agreement results in litigation, arbitration or
mediation, such action or proceeding shall be brought within the state or
federal courts of Virginia.

SEVERABILITY

If any provision of this agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or application of this
agreement which can be given effect without the invalid provisions or
application, and to this end the provisions of this agreement are declared to be
servable.



--------------------------------------------------------------------------------

Signature:  

/s/ Kathleen P. Wolff

    Signature:  

/s/ Gary Herick

Printed Name:   Kathleen P. Wolff, MFA     Printed Name:   Gary Herick Date:  
June 9, 2014     Date:   6-9-14



--------------------------------------------------------------------------------

LOGO [g52792g80n29.jpg]

CONTRACTUAL AGREEMENT ADDENDUM

Between EveryStep Productions LLC, CannaPharmaRx, Inc.

and Producers Gary Herick and J. Malcom Gray

This addendum relates to the agreement regarding a documentary film of
approximately 60-90 minutes in length whose focus is to record the formation of
the company CannaPharmaRx Inc. The film, originally commissioned by Gary Herick,
PO Box 5035, Edwards, Colorado 81632 and J. Malcom Gray, 5100 Westheimer,
Ste-540, Houston TX 77056 (“Producers”).

The film company is EveryStep Productions LLC, co-owned by Gary S. Scurka and
Kathleen P. Wolff, 1400 Key Boulevard, Suite 100, Rosslyn, Virginia 22209
(“Filmmakers”). A new party to the agreement is CannaPharmaRx, Inc. (“Company”)
located at 1 Collins Drive, Suite 100 Carney’s Point NJ 08069.

Filmmakers and Producers agree that the rights and obligations of Producers
being transferred entirely to the Company. All of the provisions incorporated
into the contract to make the film, said contract being originally signed and
dated May 13, 2014 remain the same with the following exceptions:

PURPOSE OF THE FILM

The National Association of Cannabis Pharmacy (NACP), which was established
through funding from CannaPharmaRx, will have no rights to this project for any
purpose as the brief videos commissioned for its website were cancelled at its
request and at the date of this addendum, the organization and its website no
longer exist.

COMPLETION DATE

The completion date is now at the discretion of CannaPharmaRx and EveryStep
Productions. Parties agree that the delivery date for a completed piece may be
well into the future after the Company achieves a high degree of profitability
and public recognition.

CREDIT

The Work shall contain no credits to the original Producers.

PAYMENTS

While all payments and fees are the same, the ownership chart is modified below
for avoidance of doubt.



--------------------------------------------------------------------------------

Name of Member

   Approximate %
Ownership  

CANNAPHARMARX, INC.

     80 % 

EVERYSTEP PRODUCTIONS LLC

     20 % 

ASSIGNMENT, ENTIRETY OF ADDENDUM AND AGREEMENT

This addendum and agreement cannot be assigned or transferred without the
written consent of the Filmmakers and Company. This addendum combined with the
original agreement constitutes the entire agreement between the Filmmakers and
Company. No modification shall be enforceable except in writing and signed by
the Filmmakers and Company hereto.

 

Signature:  

/s/ Kathleen P. Wolff

    Signature:  

/s/ Gary Herick

Printed Name:   Kathleen P. Wolff, EveryStep LLC     Printed Name:   Gary Herick
Date:   December 3, 2014     Date:   December 3, 2014 Signature:  

 

    Signature:  

/s/ Gerry Crocker

Printed Name:   Malcolm Gray     Printed Name:   Gerry Crocker, CannaPharmaRx
Date:   December 3, 2014     Date:   December 3, 2014



--------------------------------------------------------------------------------

EXHIBIT B

7. Confidentiality, Return of Property, and Covenant Not to Compete.

A. Confidential Information.

(1) Company Information. The Company agrees that it will provide the Executive
with Confidential Information, as defined below, that will enable the Executive
to optimize the performance of the Executive’s duties to the company. In
exchange, the Executive agrees to use such Confidential Information solely for
the Company’s benefit. The Company and the Executive agree and acknowledge that
its provision of such Confidential Information is not contingent on the
Executive’s continued employment with the company. Notwithstanding the preceding
sentence, upon the termination of the Executive’s employment for any reason, the
Company shall have no obligation to provide the Executive with its Confidential
Information. “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products services, customer lists and
customers (including, but not limited to, customers of the Company on whom the
Executive called or with whom the Executive became acquainted during the term of
the Executive’s employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing finances or other business information
disclosed to the Executive by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment.
Confidential Information does not include any of the foregoing items which has
become publicly known and made generally available through no wrongful act of
the Executive or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions.

The Executive agrees at all times during the Term and thereafter, to hold in
strictest confidence, and not to use, except for the exclusive benefit of the
Company, or to disclose to any person or entity without written authorization of
the Board of Directors of the Company, any Confidential Information of the
Company.

(2) Former Employer Information. The Executive agrees that he will not, during
her employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
and that the Executive will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

(3) Third Party Information. The Executive recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s party to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Executive shall hold all such confidential or proprietary
information in the strictest confidence and not disclose it to any person or
entity or use it except as necessary in carrying, out the Executive’s work for
the Company consistent with the Company’s agreement with such third party.



--------------------------------------------------------------------------------

B. Returning Company documents. At the time of leaving the employ of the
Company, the Executive will deliver to the Company (and will not keep in the
Executive’s possession) specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by the Executive pursuant to the Executive’s
employment with the Company or otherwise belonging to the Company, its
successors or assigns.